PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/419,074
Filing Date: 2 Feb 2015
Appellant(s): El Qacemi et al.



__________________
Toni-Junell Herbert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

There are only two species of compound of formula (I), compound (IF) with R1 is H and R2 is CF3; compound (IH) with R1 is F and R2 is CH3. For compact prosecution purpose, both compound (IF) and compound (IH) are examined.
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 23 and 26-44 are pending and under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26-28 and 30-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassayre et al. (WO2011067272, cited in IDS) in view of Fischer et al. (US20100240643). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cassayre et al. teaches insecticidal compounds based on isoxazoline derivatives and methods of suing them to combat and control insect, acarine, nematode and molluse pests (abstract).  In a preferred embodiments, the compound is formula Ia.C with R5 is halogen, nitro, C1-C4 alkyl and L is bond or methylene, Y1 is CR7R8 or C=O; Y2 and Y3 are independently CR7R8, C=O, N-R9 , O, S, SO or SO2; Y4 is CR7R8, C=O, SO or SO2 (page 11, line 9-20). It is possible to separate the two diastereoisomer by precipitation after workup (page 54, line 25-32). Cassayre et al. teaches compound B5 that is compound (IF) with R1 is H and R2 is CF3 (page 97, Table B).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Cassayre et al. teaches compound C3 that is compound (IH) with R1 is F and R2 is CH3 (page 98, Table C).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The compound of the invention may be used to combat with pest associate with agriculture (crops), and the example of pest includes Euschistus spp. (Stinkbugs), leptocorisa spp. (stikbugs). The composition applies to plant (including seed) and locus (page 19-20). The composition is generally used for the control of pests such that a compound of formula (I) is applied at a rate of from 0.1g to 10kg per hectare, preferably This teaches appellant’s claims 30-31 and 33. The composition can be used for transgenic plant (page 21, line 5-12). The compound of formula (I) can be mixed with a pyrotechnic mixture (page 24, line 17). This teaches appellant’s claim 34. The compound of formula (I) can be injected into plants or used together with fertilizer (page 26, line 11 and 24). This teaches appellant’s claim 35-36. The compound of formula (I) may be the sole active ingredient of the composition or it may be admixed with one or more additional active ingredients such as a pesticide, e.g. an insecticide, fungicide or herbicide, or a synergist or plant growth regulator where appropriate (page 26, line 32-35). This teaches appellant’s claim 37-38. The composition is in the form of capsule suspensions in one embodiment (page 22, line 13). This teaches appellant’s claim 39. The compound of invention includes optical isomer, one or more asymmetric carbon, enantiomer, diastereoisomer, etc (page 2, line 17-25). This teaches claims 28 and 44.
Fischer et al. teaches brown stinkbug (Euschistus heros) and Euschistus spp. ([0035] and [0065]) in soybean.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cassayre et al. is that Cassayre et al. do not expressly teach controlling and or preventing infestation of 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to apply compound (IF) or compound (IH) to soybean to soybean, as suggested by Fischer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to control and or prevent infestation of stinkbug by applying compound (IF) or compound (IH) to soybean because Cassayre et al. teaches compound (IF) or compound (IH) useful to combat stinkbug in crops. Since Fischer et al. teaches brown stinkbug (Euschistus heros) and Euschistus spp. in soybean, it is obvious for one of ordinary skill in the art to apply compound (IF) or compound (IH) to soybean and produce the instant claimed invention with reasonable expectation of success.
Regarding claim 27, this is considered as inherent results from prior art steps. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery 
Regarding claim 32, since Cassayre et al. teaches transgenic plant, it is obvious to apply the insecticidal composition to transgenic soybean.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cassayre et al. (WO2011067272, cited in IDS) in view of Fischer et al. (US20100240643), as applied for Claims 23, 26-28 and 30-44 in the above 103 rejections, further in view of Jones (US20100227010). 
  
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cassayre et al. and Fischer et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Jones teaches a pest-combating composition including sodium lauryl sulfate and one or more of C6 -12 fatty acids, preferably lauric and/or capric and/or caprylic acid, soy methyl ester, and 2-undecanone, and methods of combating pests utilizing same, are disclosed (abstract). The efficacy of the compositions can, in some embodiments, be enhanced by using a feeding stimulant and/ or attractant. This is particularly true where the compositions are used in bait applications. The use of feeding stimulants and attractants allow one to apply the insecticidal compositions at a reduced rate over a given locus, such as a crop locus. Representative feeding stimulants for fire ants include com oil, peanut oil, and the like (page 3, [0047, 0052]). In some embodiment, other insecticides can be included (page 5, [0084]). The composition can be used to protect field crops such as soybean (page 10, [0141]). The composition can be used to control pest species such as stinkbugs (page 10, [0135]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include attractant with insecticidal composition, as suggested by Jones, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include attractant with insecticidal composition because the use of feeding stimulants and attractants allow one to apply the insecticidal compositions at a reduced rate over a given a crop locus as suggested by Jones. Since it is advantage to do this, it is obvious for one of ordinary skill in the art to include attractant with insecticidal composition and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23 and 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8735362 in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although patent ‘5362 does not teaches the same instant claimed invention, patent ‘5362 (with pub WO2011067272) is not patentable distinguished from the instant claimed invention, the reference patent in claim 1 teaches a pesticidal composition comprising compound formula that encompasses the elected species.  In view of Fischer et al. and Cassayre et al. according to the same rational as the above 103 rejection. Thus, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

Claims 23 and 26-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 9439431 in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although the patent does not teaches the same instant claimed 

Claims 23 and 26-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US9402399  in view of Fischer et al. (US20100240643), Jones (US20100227010) and Cassayre et al. (WO2011067272). Although the patent does not teaches the same instant claimed invention, the reference patent in claim 1 teaches a pesticidal composition comprising compound formula that encompasses the elected species. In view of Fischer et al. and Cassayre et al. according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patented subject matter.

(2) Response to Argument
	Appellants argue that Examiner's analysis ignores that these compounds are selected from hundreds of isoxazoline derivatives in Cassayre; the Examiner discounts the fact that this selection is from millions of possible insect, acarine, nematode and mollusc pests encompassed by the disclosure of Cassyre; The Examiner acknowledges that Cassyre does not disclose applying isoxazoline derivatives to soybean. Id at 6. Yet, the Examiner contends this deficiency is remedied by Fischer, which states that Final Office Action, at 5-6. In doing so, the Examiner neglects that Fischer is directed to an entirely different class of pesticide. As such, Fischer cannot remedy the deficiency of Cassyre because Fischer does not show it is obvious to use isoxazoline derivatives-as in Cassyre-in soybean. Finally, the Examiner discounts: (A) the declaration of Dr. Hoegger; and (B) secondary considerations including: (i) unexpected activity and (ii) long-felt need. The Examiner is given no deference in fact finding. "[T]he Board reviews the particular finding(s) contested by an appellant anew in light of all the evidence and argument on that issue." Ex parte Frye, 94 USPQ2d 1072 (Bd. Pat. App. & Int. 2O1O)(precedential). Here, after a fair reading of the applied art and consideration of the data as well as Dr. Hoegger's declaration, it is apparent the method of claim 23 is not obvious.
In response to this argument: This is not persuasive. Cassayre et al. teaches Compound B5 (appellant’s claimed compound) in subgenus Table B (30 compounds) or C3 (appellant’s claimed compound) in subgenus Table C (9 compounds) among other compounds for the treatment of stinkbug in soybean, each of those compound including Compound B5 or C3 (appellant’s claimed compound) is obvious. The recitation of other compound does not make Compound B5 or C3 less obvious. It was held that “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merk &Co., Inc. v. Biocraft Laboratories, inc., 874 F.2d 804, 807 (Fed. Cir.1989).  As indicated in the above 103 rejections, one of ordinary skill in the art would have been motivated to control and or prevent infestation of stinkbug by applying compound (IF) or compound (IH) to soybean because Cassayre et al. teaches compound (IF) or compound (IH) useful to combat stinkbug in crops that includes obviousness does not require absolute predictability, and obviousness only requires reasonable expectation of success. In the following response to argument, the examiner will fully address each of appellant’s arguments including A) the declaration of Dr. Hoegger; and (B) secondary considerations including: (i) unexpected activity and (ii) long-felt need.

Appellants argue that The Examiner errs by failing to give weight to: (1) the specification; (2) the Sosa-Gomez reference; (3) the Environmental Protection Agency ("EPA"); ( 4) Jeffry Aldrich (stinkbug expert); and (5) Dr. Hoegger regarding the unpredictability and difficulty in controlling stinkbugs and the whole section of II A are incorporated herein by reference.
In response to this argument: This is not persuasive. As appellants admitted, Cassayre et al. teaches the treatment of stinkbug in crops that includes soybean as common crop with a compound of formula (I) and named appellant’s claimed compound among them without any working example. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Therefore, in the absence of evidence to the contrary, it is obvious that the treatment of stinkbug in in crops that includes soybean as common crop with a compound of formula (I) including appellant’s claimed compound will be successful with reasonable expectation. Cassayre et al. teaches Compound B5 or C3 (appellant’s claimed compound) in subgenus of Table B or Table C among other compounds for the treatment of stinkbug in crops that includes soybean as common crop, each of those compound including Compound B5 or C3 (appellant’s claimed compound) is obvious. The recitation of other compound does not make Compound B5 or C3 less obvious. It was held that “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merk &Co., Inc. v. Biocraft Laboratories, inc., 874 F.2d 804, 807 (Fed. Cir.1989). As indicated in the above 103 rejections, one of ordinary skill in the art would have been motivated to control and or prevent infestation of stinkbug by applying compound (IF) or compound (IH) to soybean because Cassayre et al. teaches compound (IF) or compound (IH) useful to combat stinkbug in crops that includes soybean as common crop. Since Fischer et al. teaches brown stinkbug (Euschistus heros) and Euschistus spp. in soybean, it is obvious for one of ordinary skill in the art to apply compound (IF) or compound (IH) to soybean and produce the instant claimed invention with reasonable expectation of success. Regarding unpredictability, it is argued that obviousness does not require absolute predictability, and obviousness only requires reasonable expectation of success. Therefore, the 103 rejection is still proper.

Appellants argue that The Examiner has failed to consider the full breadth of the applied art. Cassayre does not disclose or suggest the claimed methods. Cassyre's data shows unpredictability. Cassayre does not disclose application of isoxazoline derivatives in soybeans. The mere mention of stinkbug in a list of pests is insufficient to lead the skilled artisan to use compounds B5 and/or C3 in methods of controlling stinkbugs. The Examiner has not established why a person of ordinary skill in the art would begin from Compound B5 or C3. Fischer does not cure any of the deficiencies of Cassayre. The whole section of IIB are incorporated herein by reference.
In response to this argument: this is not persuasive. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejection and response obviousness does not require absolute predictability, and obviousness only requires reasonable expectation of success. Therefore, the 103 rejection is still proper.

Appellants argue that unexpected activity is established by the data in the Specification and the data in Dr. Hoegger's declaration and the whole section of IIC1 is incorporated herein by reference.
In response to this argument: This is not persuasive. In order to facilitate discussion of comparison of appellant’s claimed compound and prior art, a table of comparison is included herein at the end of this response to argument. MPEP 716.02 (e), An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). THE CLAIMED INVENTION MAY BE COMPARED WITH THE In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987). The data regarding compound (IF) in the specification is not sufficient to overcome the 103 rejection, according to the following analysis. Cassayre et al. teaches numerous insecticidal compounds based on isoxazoline derivatives, among them, Table B (page 97) has 30 compounds with very close structure to appellant’s claimed compound (IF) with 2,2,2-trifluoroethyl. Actually, Cassayre et al. teaches compound of Table B includes claimed compound (IF) as B5, and comparative reference compound with benzyl group as B4, and additional substituent ethyl group as B6 and n-butyl group as B8. In order to claim a known compound (IF) among 30 compounds with very close structure, appellants need demonstrate compound (IF) has unexpected results. According to the above guidance from MPEP, even appellants are not required to compare claimed compound (IF) with every other compound in Table B, appellants can not show unexpected results to compare claimed compound with only one other randomly selected compound in Table B, either. Appellants need to compare claimed compound with closest subject matter (compound with closest structure) in Table B. Compound B4 (with benzyl group) is not closest subject matter in Table B, because there is no evidence or prior art teaching benzyl is closest structure to 2,2,2-trifluoroethyl. Since ethyl or isopropyl is closest structure (bioisosterism) to trifluoromethyl as suggested by Jagodzinska et al. (“Assessing the Bioisosterism of the Trifluoromethyl Group with a Protease Probe”, ChemMedChem 2009, 4, 49-51), it is 2-CH2CH3) or butyl (-CH2-CH2CH2CH3) is the closest structure to 2,2,2-trifluoroethyl (-CH2-CF3). In table B of Cassayre et al., Compound B6 (with ethyl) or Compound B8  (with n-butyl) can be considered as closest subject matter that exists in the prior art for claimed compound (IF) (with 2,2,2-trifluoroethyl). Since appellants failed to compare with the closest subject matter that exists in the prior art, no unexpected result has been demonstrated, and the 103 rejection is still proper. The data regarding compound (IH) is not sufficient to overcome the 103 rejection, either, according to the following analysis. Cassayre et al. teaches numerous insecticidal compounds based on isoxazoline derivatives, among them, Table C (page 98) has 9 compounds with very close structure to appellant’s claimed compound (IH) with 3,5-dichloro-4-fluoro-phenyl (R4) and ethyl (R9). Actually, Cassayre et al. teaches compound of Table C includes claimed compound (IH) as C3, and additional compound C1 with 3,4,5-trichloro-phenyl (R4) and ethyl (R9). Compound C1 is a closet compound to the claimed compound (IH) as C3 in Table C than the reference compound in page 27-28 of specification that has 3,5-dichloro-phenyl (R4) and phenyl (R9) because the reference compound is actually B4 of Cassayre et al., and the reference compound is not even a species in subgenus in Table C. In order to demonstrate unexpected results, appellants need compare the claimed compound (IH) with its closet compound 1C with 3,4,5-trichloro-phenyl (R4) and ethyl (R9). According to the above guidance from MPEP, since appellants failed to compare with the closest subject matter that exists in the prior art, no unexpected result has been demonstrated, and the 103 rejection is still proper.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Appellants argue about the control of stinkbugs using the claimed method solves a long felt Need and the whole argument of IIC2 are incorporated herein by reference.
In response to this argument: This is not persuasive. It is worth noting that the submission of secondary considerations (e.g., long-felt need) does NOT mandate a Agrizap, Inc., v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir. 2008) (secondary considerations “including substantial evidence of commercial success, praise, and long-felt need, were inadequate to overcome a strong showing of primary considerations that rendered the claims at issue invalid.”); Asyst, 544 F.3d at 1316 (“evidence of secondary considerations does not always overcome a strong prima facie showing of obviousness.”).  See also MPEP 716.01(d) and 2145.  Furthermore, it is appellant’s burden to present such evidence.  That is, as with any obviousness rejection, once a prima facie case has been established, appellant has the burden of providing rebuttal evidence or arguments and properly “explaining” that evidence. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).  See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (BP AI 1992) ("appellants have the burden of explaining the data in any declaration they proffer as evidence of nonobviousness.").  See also In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006) (“our precedent requires that the applicant submit actual evidence of long-felt need, as opposed to argument.”). “Argument of counsel cannot take the place of evidence lacking in the record.” Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Establishing a long-felt need requires objective evidence that the invention has provided a long-awaited, widely accepted, and promptly adopted solution to a problem extant in the art, or that others had tried but failed to solve that problem. In re Mixon, 470 F.2d 1374, 1377 (CCPA 1973).  This can be accomplished, for example, by the testimony of experts in the industry, or publications and the like, which speak to the duration and extent of the problem, and of the substantial effort and resources which had been expended during that time in attempts to solve the problem. See Railroad Dynamics, Inc. v. Stuki Co., 579 F. Supp. 353, 363 (E.D. Pa. 1983), aff'd 727 F.2d 1506 (Fed. Cir. 1984).  For example, see Alco Standard Corp. v. Tenn. Valley Auth., 808 F.2d 1490, 1500 (Fed.Cir.1986) (affirming a nonobviousness finding where the evidence showed that the relevant industry had searched for more than a decade for a reliable solution and that major manufacturers in the industry had tried but failed to develop such a solution). The three-prong test set out in MPEP 716.04 is as follows:
The need must have been a persistent one that was recognized by those of ordinary skill in the art.  See In re Gershon, 372 F.2d 533, 152 USPQ 602 (CCPA) 1967
The long felt-need must not have been satisfied by another before the invention by Applicants.  See Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 9 USPQ2d 1417 (Fed. Cir. 1988)
The invention must in fact satisfy the long-felt need.  See In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).
So, with all this in mind, let’s try to apply these rules to the facts of current case noting especially that “substantial effort and resources” must be “expended during that time in attempts to solve the problem.”  The first question we need to ask is, of course, what is the actual long felt need here?  We need to know this to ascertain the questions above and also ascertain whether the need was “long felt.”  Remember too that “long-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem.” Texas Instruments, Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1178 (Fed. Cir. 1993). Firstly, Appellants fail to meet their burden to explain evidences of substantial effort and resources expended during that time in attempts to solve the problem.  Secondly, none of references cited by appellants and declaration provided evidences of substantial effort and resources expended during that time in attempts to solve the problem. At best, those references and declaration raise some concerning regarding unpredictability, however, obviousness does not require absolute predictability, and obviousness only requires reasonable expectation of success. Therefore, the 103 rejection is still proper.

Appellants argue that Jones does not remedy the deficiencies of Cassayre and Fischer.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections and response to argument, Cassayre and Fischer teach claims 23, 26-28 and 30-44 , and Jones is relied on for teaching the use of feeding stimulants and attractants allow one to apply the insecticidal compositions at a reduced rate over a given a crop locus for claim 29. Therefore, the 103 rejection is still proper.

Appellants argue that claim 26 is patentable since Claim 26 further recites "wherein the stinkbugs are Euschitus heros." That is, claim 26 further distinguishes the method by reciting a single species of a single insect. The selection of a single species further distinguishes the claimed method from Cassyre and Fischer.
In response to this argument: This is not persuasive. The combination of prior art teaches controlling stinkbug such as Euschistus spp. (Stinkbugs) and leptocorisa spp. (stikbugs), and it is obvious for one of ordinary skill in the art to control another stinkbugs Euschitus heros with reasonable expectation of success.

Appellants argue that claim 31 is patentable.
In response to this argument: This is not persuasive. Cassayre teaches 1g to 1kg per hectane, encompassing claimed range of 10-70 g/ha. MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Since appellants failed to show criticality of claimed range, the 103 rejection is still proper.

Appellants argue that Claim 44 is patentable with unexpected results from Declaration.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, Cassayre teaches stereoisomer. According to the above response to argument, since appellants failed to compare with closest prior art subject matter, no unextend results has been presented, and the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of 

Appellant argue that ODP rejection the same reason as 103  rejection as well as reference patent reciting mixture of compound.
In response to this argument: This is not persuasive. It is argue that appellant’s claim 1 reciting “comprising” that allows additional ingredients, and since the arguments are not sufficient to overcome the 103 rejection, the same arguments are not sufficient to overcome the ODP rejection, either.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIANFENG SONG/Primary Examiner, Art Unit 1613   
                                                                                                                                                                                                     Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                               
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.